Case 1:20-cr-00148-TFM-MU Document 52 Filed 06/15/21 Page 1 of 4                PageID #: 179




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

    UNITED STATES OF AMERICA                     )
                                                 )
    v.                                           )    CRIMINAL NO. 20-00148-TM
                                                 )
    FORREST WAYNE MURRAY                         )

                             FINAL ORDER OF FORFEITURE

           This cause now comes before the Court upon the United States’ motion for a Final

    Order of Forfeiture for the following property:

           One Winchester, Model 190, .22 caliber rifle, Serial Number 601004;

           One SCCY, 9mm semi-automatic pistol, Serial Number 3401104, and One
           Magazine;

           One (1) round of FC 9mm Luger ammunition;

           One (1) round Remington Peters 12 GA shell:

           Two (2) rounds Winchester 12 GA shells;

           Two (2) rounds BAIKAL 12 made in USSA (12 GA) shells;

           Two (2) rounds of Federal 12 GA shells;

           Two (2) rounds Remington Peter 12 GA shells;

           Fourteen (14) rounds of 20 GA Federal shells;

           One (1) round of 10 80 (7.62x54) ammunition;

           One (1) round of R-P 30-30 WIN ammunition;

           One (1) round of W-W Super 30-30 WIN ammunition;

           Two (2) rounds of FC 9mm Luger;

           One (1) round of SIG 380 auto ammunition;
Case 1:20-cr-00148-TFM-MU Document 52 Filed 06/15/21 Page 2 of 4                         PageID #: 180




            Nine (9) rounds of R-P 300 WIN MAG ammunition;

            Four (4) rounds of PMC 9mm Luger ammunition;

            One (1) round of Barnaul Symbol 9mm Luger ammunition; and

            One (1) round of Tullammo 9mm Luger ammunition

            The Court hereby finds that the motion is due to be granted, for the reasons set

    forth herein and as set out below:

            On March 3, 2021, the United States filed a motion for preliminary order of

    forfeiture for the firearms and ammunition (Doc. 35, PageID.79-83). In that motion, the

    United States established the defendant’s interest in the property and the nexus between

    the property and the defendant’s conviction for Count One of the Indictment (Doc. 17,

    24-24-28). On March 4, 2021, pursuant to 18 U.S.C. § 924(d), Title 28 U.S.C. § 2461(c)

    and Fed. R. Cr. P. 32.2(b)(2), the Court entered a preliminary order of forfeiture for the

    firearms and ammunition. (Doc. 36, PageID.88-91)

            In accordance with the provisions of 21 U.S.C. § 853(n) and Fed. R. Crim. P.

    32.2(b)(6), the United States published notice of the forfeiture, and of its intent to dispose

    of the firearms and ammunition, on the official government website, www.forfeiture.gov,

    beginning on March 11, 2021 and ending on April 9, 2021. The publication gave notice

    to all third parties with a legal interest in the property to file with the Clerk of the Court,

    155 St. Joseph Street, Mobile, AL 36602, and a copy served upon Assistant United States

    Attorney Gina S. Vann, 63 South Royal Street, Suite 600, Mobile, AL 36602, a petition

    to adjudicate their interest within 60 days of the first date of publication. No third party

    filed a petition or claimed an interest in the property, and the time for filing any such

    petition has expired. (Doc. 43, PageID.132-136)

                                                   2
Case 1:20-cr-00148-TFM-MU Document 52 Filed 06/15/21 Page 3 of 4                      PageID #: 181




            Further, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), forfeiture of the firearms and

    ammunition became final as to the defendant, Forrest Wayne Murray, at the time of

    sentencing and was made a part of the sentence and included in the judgment. (Doc. 49,

    PageID.166)

            Thus, the United States has met all statutory requirements for the forfeiture of the

    firearms and ammunition, and it is appropriate for the Court to enter a final order of

    forfeiture.

            NOW, THEREFORE, the Court having considered the matter and having been

    fully advised in the premises, it is hereby ORDERED, ADJUDGED and DECREED

    that for good cause shown, the United States’ motion is GRANTED. Under 18 U.S.C.

    § 924(d)(1), 28 U.S.C. § 2461(c) and Fed. R. Crim. P. 32.2(c)(2), all right, title, and

    interest in the firearms and ammunition are CONDEMNED, FORFEITED and

    VESTED in the United States for disposition according to law; and

            IT IS FURTHER ORDERED that the Department of Alcohol, Tobacco,

    Firearms and Explosives or other duly authorized federal agency take the firearms and

    ammunition into its secure custody and control for disposition according to law; and,

            IT IS FURTHER ORDERED that pursuant to 21U.S.C. § 853(n)(7), the United

    States of America has clear title to the firearms and ammunition and may warrant good

    title to any subsequent purchaser or transferee; and

            IT IS FURTHER ORDERED that the Department of Alcohol, Tobacco,

    Firearms and Explosives or other duly authorized federal agency is hereby authorized to

    dispose of the firearms and ammunition in accordance with the law; and



                                                  3
Case 1:20-cr-00148-TFM-MU Document 52 Filed 06/15/21 Page 4 of 4             PageID #: 182




           IT IS FURTHER ORDERED that the Court shall retain jurisdiction in this case

    for the purpose of enforcing this Order.

           DONE AND ORDERED this 15th day of June 2021.



                                          /s/Terry F. Moorer
                                          TERRY F. MOORER
                                          UNITED STATES DISTRICT JUDGE




                                               4
